department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number se t eo ra t telephone number employer_identification_number number release date date date uil no legend crt llc a foreign_corporation b c dear ------------------ this is in response to your request for a ruling regarding the proposed transaction described below crt is a charitable_remainder_trust it intends to make investments in stocks securities and other financial instruments by purchasing a limited_partnership_interest in llc which is organized under the laws of the state of a and classified as a partnership for u s federal_income_tax purposes llc trades in stock securities and other financial instruments by investing substantially_all of its assets in foreign_corporation a corporation that is organized in b foreign_corporation trades in stock securities and other financial instruments by investing substantially_all of its assets in c a partnership organized in b c’s principal business is trading in stock securities and other financial instruments for its own account directly or indirectly through u s and non-u s partnerships and other investment vehicles foreign_corporation is governed by the laws of b it is treated as a non-u s_corporation for u s federal_income_tax purposes all corporate formalities with respect to foreign_corporation will be followed the status of foreign_corporation and its assets as separate from crt and its assets will be observed and foreign_corporation will not act as an agent for crt llc or their trustees or partners neither crt nor llc will incur debt in order to invest in foreign_corporation foreign_corporation and c were organized to provide a vehicle for investors to participate in the returns of various unregistered privately offered investment companies as part of its investment activities c will borrow funds and purchase securities on margin neither c nor foreign_corporation will engage in any insurance activities or derive any insurance-related income until the number of non-u s investors increases for u s federal_income_tax purposes foreign_corporation will be classified as a controlled_foreign_corporation within the meaning of sec_957 of the internal_revenue_code based on these representations you have asked us to rule as follows crt will not realize unrelated_business_taxable_income ubti within the meaning of sec_512 of the code as a result of being a limited_partner in llc and receiving allocations of income gain loss deduction and credit and distributions related to llc’s investment in foreign_corporation amounts distributed by foreign_corporation to llc will not constitute ubti to crt amounts of subpart_f_income derived by crt from its direct ownership of foreign_corporation will not constitute ubti to crt law sec_664 of the code provides that a charitable_remainder_trust is exempt from income_tax for any taxable_year unless the trust has ubti for such year if the trust has ubti for any taxable_year then the trust is not exempt from taxes and is subject_to taxation under sec_512 sec_512 of the code defines ubti as the gross_income derived from an unrelated_trade_or_business regularly carried on less allowable deductions and subject_to certain modifications sec_512 of the code provides that dividends received or accrued shall be excluded from ubti sec_512 of the code provides that notwithstanding the general exclusion of dividends from ubti dividends and other passive_investment_income derived from certain debt-financed_property and corresponding deductions are included as an item_of_gross_income derived from an unrelated_trade_or_business in an amount ascertained under sec_514 sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its ubti shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_512 of the code provides that any amount included in gross_income under sec_951 shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent that the amount so included is attributable to insurance_income as defined in sec_953 sec_953 of the code defines insurance_income in part as income which is attributable to the issuing of an insurance_or_annuity_contract sec_951 through of the code comprise subpart_f - controlled_foreign_corporations sec_951 provides that a united_states_shareholder of a controlled_foreign_corporation must include in gross_income his pro_rata share of the controlled foreign corporation's subpart_f_income for the year even if not distributed sec_954 of the code provides that subpart_f_income includes investment_income analysis dividends received by a tax exempt_organization are normally excluded from ubti under sec_512 of the code notwithstanding the general exclusion of dividends from ubti amounts received by a tax exempt member of a partnership that are attributable to insurance_income as defined in sec_953 of the code are considered ubti to the tax exempt member under sec_512 foreign_corporation is organized independently from crt and llc and will follow all corporate formalities foreign_corporation will pay dividends to llc in which crt has a partnership_interest the income crt receives from foreign_corporation through llc will not be insurance- related as foreign_corporation will not engage in any insurance activities as defined in sec_953 of the code nor derive any insurance-related income therefore the income crt receives from foreign_corporation will not constitute ubti under sec_512 but rather dividend income under sec_512 notwithstanding the general exclusion of dividends from ubti amounts received by a partnership from certain debt-financed_property are considered ubti to a tax exempt member of the partnership in proportion to that member’s share of the gross_income from the partnership under sec_512 sec_512 and sec_514 of the code llc will not incur indebtedness to make an investment in foreign_corporation and crt will not borrow or incur indebtedness to acquire a partnership_interest in llc thus any allocations to crt of income gain loss deduction and credit and distributions related to llc’s investment in foreign_corporation will not constitute debt-financed_income as described in sec_514 of the code or result in ubti to crt because the amounts of subpart_f_income llc and crt will be deemed to receive from foreign_corporation under sec_951 of the code will neither be debt-financed as described in sec_512 nor insurance-related as described in sec_512 such subpart_f_income will not constitute ubti to crt based on the information submitted we rule as follows crt will not realize ubti within the meaning of sec_512 of the code as a result of being a limited_partner in llc and receiving allocations of income gain loss deduction and credit and distributions related to llc’s investment in foreign_corporation amounts distributed by foreign_corporation to llc will not constitute ubti to crt amounts of subpart_f_income derived by crt from its direct ownership of foreign_corporation will not constitute ubti to crt this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steven godnitzky acting manager exempt_organizations technical group sincerely
